DETAILED ACTION
	Claims 1-20 are pending. This is in response to Applicant’s arguments filed on November 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive.  
Regarding to the 112(f), one can interpret a biometric identification unit is a software module reading biometric information. For example, it can be a software unit receiving a photo of a person to compare to a database of photos for facial authentication. Hence, the claim is subjected under invoking 112(f) is to interpret the claim according to the specification which disclose the biometric identification unit is a hardware component.
Regarding to claims 1, 11 and 16 in view of Macguire argues the portable networked computing device ("PND") of Macguire is not associated with the building equipment as claimed the biometric identification unit. Examiner contends the PND read on the claims when paired to other devices associated with the building as taught by Macguire. Applicant asserted the biometric identification unit associated with the building equipment such as the thermostat (see page 15 of the Remarks). As presented in the rejection, the PND can be viewed as the equivalence of biometric identification unit since it performs similar functions as claimed when paired with a device associated with a building. For example, Fig. 5A shows the PND device can be paired with sensors that control a thermostat or a curtain. Clearly, the thermostat or a curtain can be viewed as building equipment. Furthermore, Fig. 3 discloses the PND can be paired with a security system, a laptop or a computer, a refrigerator, etc. These are also devices associated with a building. Since the PND can be paired with these devices, they combine as a whole, a device/system that associates with a building.
Arguments to other dependent claims per Remarks are moot in view of the above response.
Therefore, the rejection is maintained.
This action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “biometric identification unit… is enabled to… and further configured to…” in claim 1;
“biometric identification unit… configured to…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-9, 11, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub 20140269614 (hereinafter Maguire)
Regarding claim 1, Maguire discloses a system for controlling access to one or more building, said system comprising: 
a server configured to store a list of registered users, and one or more biometric information and access rights corresponding to each of said registered users (Fig. 4, par. [0006]-[0009], [0021], [0051]-[0064] and [0077]-[0079] disclose each user authenticates using biometric identification via a PND (Portable Networked device as a server) with access rights. Note that Maguire discloses one PND can be used by a group of users); 
a biometric identification unit associated with the building, said biometric identification unit is enabled to facilitate a user desiring access to the associated building to scan at least one biometric parameter, and further configured to generate scanned biometric information (Figs. 3, 5A, par. [0009] and [0031], [0071]-[0079] disclose the user can use a smartphone, tablet, computing device, etc. to access and control via the PND that paired with other devices, as a whole,  such as TV, security camera, thermostat, etc. when authenticating using biometric information which suggesting fingerprint, iris, facial recognition as known in the art to be scanned; moreover, some home (e.g. a building) may comprise additional components for security purposes (e.g., sensors and logic to perform biometric identification)  such as a home security system, a safe, a gun locker); and 
a processing circuit associated with the building, and communicatively coupled with the server and the biometric identification unit (Maguire discloses the PND using WIFI, Bluetooth or NFC as a mean to connect to devices), said processing circuit is configured to: 
authenticate the user based on the biometric information contained within the server and the scanned biometric information (see reasoning presented above); 
determine access rights for the authenticated user, provide access to the authenticated user to operate the associated building based on the determined access rights (par. [0077] discloses different permissions may be granted to each user (e.g., the parents may have administrative-level controls over all devices, whereas teenagers may have restricted controls, and toddlers/pets may have no controls).

Regarding claim 2, Maguire discloses the system as claimed in claim 1, wherein said processing circuit comprises: 
a memory configured to store a pre-determined set of instructions; a processor configured to cooperate with the memory, and further configured to generate a set of processing commands based on the pre-determined set of instructions (par. [0006] discloses the PND can be integrated into one of the user's devices (e.g., a smartphone, tablet, computing device, etc.) to perform authentication, authorization and access control. As shown in Fig. 3, the object is to control a phone, a desktop computer, a refrigerator, security system a, television (TV), automobile, camera, etc. requires a certain set on commands for each distinct device. Hence, Maguire teaches pre-determined set of instructions such as change temperature for the refrigerator but cannot be the same for controlling the camera, for example); 
a data comparator, under the set of processing commands, configured to receive the scanned biometric information, and is further configured to access the list of registered users stored in said server, wherein the data comparator is configured to tag a registered user when the biometric information stored in the server matches with the scanned biometric information (see claim 1 rejection. Maguire discloses using the PND for authentication with biometric information of the user based on information stored then determine the access right of the user); 
a data extractor, under the set of processing commands, configured to extract the access rights corresponding to the tagged user; and a data analyzer configured to cooperate with the data extractor, and under the set of processing commands is configured to analyze the extracted access rights to determine the level of access to be permitted to said tagged user (clearly, there has to be some programming to perform the authentication, authorization, etc.), 
wherein the data comparator, the data extractor, and the data analyzer are implemented using one or more processor(s) (the PND can be a device such as smart phone, laptop, etc.).

Regarding claim 3, Maguire discloses system as claimed in claim 1, wherein the processing circuit is configured to generate either one of:
a. an error signal indicating an unauthorized user when the scanned biometric information is not associated with one of the listed registered users; and 
b. a success signal indicating an authorized user when the scanned biometric information is associated with one of the listed registered users (par. [0081] if authentication is successful the user is presented with a UI (User Interface) to select which device to control (see Figs. 5A-D)).

	Regarding claim 5, Maguire discloses the system as claimed in claim 1, wherein the biometric identification unit comprises at least one of a fingerprint scanner, a face scanner, an iris scanner, a voice recognizer, and a palm scanner (Maguire does not explicitly disclose the actual biometric reader but a smartphone in 2013, at the time of Maguire’s invention, would be able to take a photograph of any claimed features).

Regarding claim 6, Maguire discloses the system as claimed in claim 2, wherein the processor is enabled to store a record of previously authorized users in the memory, wherein the record of previously authorized user contains one or more biometric information and access rights corresponding to each of said previously authorized users (see claim 1 rejection. See also par. [0031]).

Regarding claim 8, Maguire discloses the system as claimed in claim 1, wherein the access rights define access to one or more of an air quality manager, a schedule manager, an energy saving manager, and a pairing manager (Fig. 5C display a certain temperature can be set for a period of time, one would have considered this as a schedule manager and an energy saving manager).

Regarding claim 9, Maguire discloses the system as claimed in claim 1, wherein one or more of the building equipment is a thermostat (Maguire discloses a method to control equipment in a house).

Regarding claim 11, Maguire discloses a system for controlling access to one or more building, said system comprising: 
biometric identification unit associated with a building, and configured to scan at least one biometric parameter of a user desiring access to said associated building, and further configured to generate said scanned biometric information; and
a processing circuit associated with the building, and communicatively coupled with said biometric identification unit, said processing circuit configured to: 
store a list of associated users having access to said building, and one or more biometric information and access rights corresponding to each of said associated users; 
authenticate the user based on the biometric information corresponding to the list of associated users and the scanned biometric information; and 
determine access rights for the authenticated user and provide access to the authenticated user to operate the building based on the determined access rights.
		See claim 1 rejection.
	
	Regarding claim 13, Maguire discloses the system as claimed in claim 11, wherein said processing circuit comprises: 
a memory configured to store a list of associated users having access to said building equipment, and one or more biometric information and access rights corresponding to each of said associated users, and a pre-determined set of instructions; 
a processor configured to cooperate with the memory, and further configured to generate a set of processing commands based on the pre-determined set of instructions; 
a data comparator, under the set of processing commands, configured to receive the scanned biometric information, and is further configured to tag an associated user when the biometric information stored in the memory matches with the scanned biometric information; 
a data extractor, under the set of processing commands, configured to extract the access rights corresponding to the tagged user; and 
a data analyzer configured to cooperate with the data extractor, and under the set of processing commands is configured to analyze the extracted access rights to determine the level of access to be permitted to said tagged user, 
wherein the data comparator, the data extractor, and the data analyzer are implemented using one or more processor(s).
See claim 2 rejection.

Regarding claim 14, Maguire discloses the system as claimed in claim 11, wherein the access rights include access to temperature setting, an air quality manager, a schedule manager, an energy saving manager, a thermostat controller, a pairing manager, and a notification manager (see claim 8 rejection).

Regarding claim 15, Maguire discloses the system as claimed in claim 11, wherein said biometric identification unit is implemented using a portable electronic device (a smartphone is a portable device).

Regarding claim 16, Maguire discloses a method for controlling access to a building having a processing circuit, said method includes the steps performed by the processing circuit comprising: 
storing, a list of associated users having access to said building, and one or more biometric information and access rights corresponding to each of said associated users; 
receiving, scanned biometric information from a biometric identification unit associated with said building; 
authenticating, the user based on the biometric information corresponding to the list of associated users and the received biometric information; 
determining, access rights for the authenticated user; and 
providing access to the authenticated user to operate the building associated with the biometric identification unit, based on the determined access rights.
	See claim 1 rejection.
	
	Regarding claim 17, the claim is rejected for the same reasons presented in claim 13 rejection.

Regarding claim 20, Maguire discloses the method as claimed in claim 16, wherein the access rights include access to two or more of temperature setting, an air quality manager, an energy saving manager, a pairing manager, and a notification manager. Note that the user set a schedule for temperature control can be read on as a temperature setting and an energy saving manager since the user can set different temperatures during the day and at night for saving energy. Par. [0071]-[0075] discloses temperature settings can be applied to upstairs and downstairs thermostats.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Jacobs (US Patent No. 6644557)
 	Regarding claim 4, Maguire does not expressly disclose the system as claimed in claim 3, wherein said building equipment includes a display communicatively coupled with the processing circuit, and is further configured to either display an error message subsequent to reception of the error signal or an authentication successful message subsequent to reception of the success signal.  Jacobs discloses these features (Jacobs, Figs 1 and 5 col. 14, lines 1-12, col. 16, lines 44-60: if biometric reading does not match a stored biometric record, an error signal in the form of an error message is displayed on display 40 and if biometric reading matches a stored biometric record, a success signal in the form of a prompt for a new thermostat temperature is displayed on display 40).
As Maguire and Jacobs are analogous art in the same field of access control based on biometric information, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Jacob to provide a display on the building equipment to provide information to users (Jacobs, col. 14, lines 19-28).

 	Regarding claim 19, the claim is rejected for the same reasons presented in claim 4 rejection.


Claims 7, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Pub 20170142124 (hereinafter Mukhin)
Regarding claim 7, Maguire does not expressly disclose the system as claimed in claim 6, wherein the processor is enabled to update the access rights for each of the previously authorized users by establishing a communication link with the server, wherein the communication link is established via a communication interface of the associated building equipment. Mukhin teaches a method of managing authorization, by a provider, for a guest to access owner’s devices such as appliances, consumer electronics, computer peripheral devices, etc. in a network (Fig. 2, par. [0030]-[0032]. Fig. 8A-B and par. [0062]-[0072] disclose a process of updating permission entries for each guest users as shown in Fig. 6 and related text).
Maguire modified by Mukhin are analogous art to the claimed invention because they are in the same field of data authentication and authorization to access devices in a network. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Mukhin to ensure access rights are up to date when sharing access to personal devices. 

Regarding claim 12, Maguire modified by Mukhin discloses system as claimed in claim 11, which includes a server configured to store a master list of users, and affiliated one or more building equipment, one or more biometric information and access rights corresponding to each of said users  (par. [0031] discloses the PND storing all user-specific authentication and authorization credentials in addition to other information in order to manage the whole process of sharing access to devices in a home network), said server configured to update the list of associated users, and one or more biometric information and access rights corresponding to each of the associated users stored within each of the building equipment (see claim 7 rejection).
	
	Regarding claim 18, Maguire modified by Mukhin discloses method as claimed in claim 16, wherein the processing circuit is configured to perform a step of periodically establishing a communication link with a server to receive and store an updated list of associated users having access to the building equipment, and one or more biometric information and access rights corresponding to each of said associated users (see claim 7 rejection).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire in view of Maggioni (US Patent Pub No. 20180122167).
Regarding claim 10, Maguire does not explicitly disclose system as claimed in claim 1, wherein the biometric identification unit is positioned at the entrance of any one of zone, facility, and floor.
However, Maggioni teaches an electronic access control whereby a biometric identification unit positioned at an entrance door by two ways. First a biometric identification unit can be at an exit door of a transitional area, forming an air lock, such that no other person can enter during verification. Here, the exit door is the entrance to an access region or zone. Second, a biometric identification unit can be at an entrance door to simultaneously sense the biometric characteristics as soon as a person places identification documents on an identification sensing device. (Maggioni, par. [0071]- [0072]).
Maguire modified by Maggioni are analogous art to the claimed invention because they are in the same field of access control based on biometric information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Maggioni to position a biometric identification unit at an entrance to either form an air lock or simultaneously verify the identify while sensing biometric characteristics (Maggioni, par. [0071]- [0072]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/Primary Examiner, Art Unit 2432